Title: 7. To Hendrik Calkoen, 10 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 7
       Sir
       Amsterdam October 10th 1780
      
      Your seventh Inquiry is, whether the common People in America, are not inclined, nor would be able to find sufficient means, to frustrate by Force, the good Intentions of the skilful Politicians?
      In answer to this, it is sufficient to say, that the Commonalty have no need to have recourse to Force, to oppose the Intentions of the skillful: because the Law and the Constitution authorize the common People to choose Governors and Magistrates every year: so that they have it constantly in their power, to leave out any Politician however skillful, whose Principles, Opinions or Systems they don’t approve.
      The difference however in that Country is not so great as it is in some others between the Common People and the Gentlemen, for Noblemen they have none. There is no Country where the Common People, I mean the Tradesmen, the Husbandmen, and the labouring People have such Advantages of Education, as in that: and it may be truly said that their Education, their Understanding and their Knowledge is as nearly equal as their Birth, Fortune, Dignities and Titles.
      It is therefore certain, that whenever the Common People shall determine upon Peace, or Submission, it will be done. But of this there is no danger. The Common People, are the most unanimously determined against Great Britain of any: it is the War of the Common People; it was undertaken by them, and has been and will be supported by them.
      The People of that Country often rose in large Bodies, against the Measures of Government, while it was in the Hands of the King. But there has been no Example of this sort, under the new Constitutions, excepting one which is mentioned in General How’s Narrative in the back part of North Carolina. This was owing to Causes so particular, that it rather serves to shew the Strength of the American Cause in that State, than the Contrary.
      About the year 1772, under the Government of Tryon, who has since made himself so obnoxious to all America, there were some warm disputes in North Carolina concerning some of the internal Regulations of that Province, and a small number of People in the back parts rose in Arms under the name of regulators against the Government. Governor Tryon marched at the head of some Troops, drawn from the Militia, gave battle to the Regulators, defeated them, hanged some of their Ringleaders and publishing Proclamations against many others. Those People were all treated as having been in Rebellion, and they were left to solicit Pardons of the Crown. This established in the Minds of those Regulators such an hatred towards the rest of their Fellow-Citizens, that in 1775, when the War broke out, they would not join with them. The King has since promised them pardon for their former Treasons, upon Conditions that they commit fresh ones against their Country. In 1777, in conjunction with a Number of Scotch Highlanders, they rose, and Governor Caswell marched against them, gave them Battle and defeated them. This Year they have risen again and been again defeated. But these People are so few in Number: there is so much apparent Malice and Revenge, instead of any principle in their disaffection, that any one who knows any thing of the human Heart, will see, that instead of finally weakening the American Cause in North Carolina, it will only serve to give a keenness and an Obstinacy to those who support it.
      Nothing indeed can shew the Unanimity of the People, throughout America, in a stronger light than this—that the British Army has been able to procure so few Recruits, to excite so few Insurrections and Disturbances. Nay, although the freedom of the Press and the freedom of Speech is carried to as great lengths in that Country as in any under the Sun, there has never been a Hint in a Newspaper, or even in a Hand Bill, nor a single Speech or Vote in any Assembly, that I have heard of, for submission or even for Reconciliation.
      I have the Honor to be, Sir, your humble Servant.
     